

	

		II

		109th CONGRESS

		2d Session

		S. 2315

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mr. Burns introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to establish a

		  federally-supported education and awareness campaign for the prevention of

		  methamphetamine use.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Methamphetamine Awareness and

			 Prevention Act of 2006.

		2.Findings and

			 purpose

			(a)FindingsCongress makes the following

			 findings:

				(1)Methamphetamine

			 addiction is a growing epidemic in the United States.

				(2)Existing programs

			 within the Federal Government do not specifically target methamphetamine use in

			 an effective manner, considering the widespread use of the drug.

				(3)The existing drug

			 policy of the Federal Government focuses on the impact of marijuana as a

			 gateway drug rather than methamphetamine.

				(4)Methamphetamine

			 use impacts a variety of Federal and State services, from child welfare to

			 addiction, treatment, and housing costing taxpayers millions of dollars every

			 year.

				(5)The Substance

			 Abuse and Mental Health Services Administration found in 2004 that 1,400,000

			 persons ages 12 and older used methamphetamine in the past year.

				(6)Precursor

			 chemicals for the production of methamphetamine vary widely and are easily

			 accessible across the United States.

				(b)PurposeIt

			 is the purpose of this Act to prevent the spread of methamphetamine through the

			 establishment of a competitive grant program to identify successful

			 methamphetamine education and awareness campaigns.

			3.Amendment to the

			 Public Health Service ActPart

			 A of title V of the Public Health Service Act (42 U.S.C. 290aa et seq.) is

			 amended by adding at the end the following:

			

				506C.Methamphetamine

				awareness and prevention

					(a)Office

						(1)In

				generalThere is established within the Substance Abuse and

				Mental Health Services Administration an office to be known as the

				Methamphetamine Awareness and Prevention Office. The Office shall be headed by

				a director to be appointed by the Secretary.

						(2)DutiesIn

				addition to other activities determined appropriate by the Secretary to reduce

				the use of methamphetamines, the director of the Office shall administer the

				grant program established under subsection (b).

						(b)Grant

				program

						(1)In

				generalThe director of the Office shall establish a program to

				award competitive grants to eligible entities for the establishment and

				implementation of successful methamphetamine education and awareness campaigns

				to reduce the spread of methamphetamine use.

						(2)EligibilityTo

				be eligible for a grant under this subsection an entity shall—

							(A)be a State or

				local government or a private nonprofit organization;

							(B)submit to the

				director of the Office an application in accordance with paragraph (3)(C);

				and

							(C)provide

				assurances that the entity will contribute non-Federal funds towards the costs

				of carrying out activities under the grant in an amount equal to 100 percent of

				the amount received under the grant.

							(3)Applications

							(A)ProcessNot

				later than 90 days after the date of enactment of this section, the director of

				the Office shall solicit applications for grants under this subsection. The

				director of the Office shall notify an applicant in writing of the reasons why

				an applicant has failed to be awarded such a grant.

							(B)Evaluation of

				applicationsIn determining whether to award a grant to an

				applicant under this subsection, the director of the Office shall—

								(i)evaluate the

				scope of the education and awareness campaign to be conducted under the grant

				to ensure that the target audience is reached;

								(ii)consider the

				duration of the education and awareness campaign involved and the expected

				positive impact at the State or local level;

								(iii)consider the

				ability of the applicant to tailor the message to at-risk populations;

								(iv)require a

				reduced match of 50 percent with respect to applications from rural or

				underserved areas, such as Indian reservations, with little access to outside

				capital, and any other areas deemed eligible by the director of the Office;

				and

								(v)consider the

				benefit of the applicant’s program based on the criteria described in clauses

				(i) through (iv).

								(C)ContentsAn

				application submitted under paragraph (2)(B) shall contain—

								(i)a

				description of the methamphetamine education and awareness campaign to be

				funded under the grant and how such campaign will significantly curb

				methamphetamine use, especially among those vulnerable to using methamphetamine

				for the first time;

								(ii)a description of

				the significance of the methamphetamine problem in the area targeted by the

				applicant’s campaign, which may include the use of statistics provided through

				the annual research of the Administration as well as any statistics collected

				by the Department of Justice, the Office of National Drug Control Policy, or

				any other State or local law enforcement agency determined useful by the Office

				to accurately identify the scope of the methamphetamine problem;

								(iii)a description

				of the size and characteristics of the target audience (including a focus on

				pre-teen and teenage populations and populations that are historically

				vulnerable to first-time use) and the most effective means to reach such

				audience as determined through the conduct of a thorough review by the

				applicant prior to the submission of the application;

								(iv)a detailed

				budget or spending plan for use of grant funds;

								(v)evidence to

				demonstrate positive outcomes of the campaign; and

								(vi)any other

				information determined appropriate by the director of the Office.

								(4)LimitationAn

				entity may receive not more than one grant in each fiscal year under this

				subsection. Each such grant shall not exceed $5,000,000.

						(5)Submission of

				impact reportsNot later than 90 days after the exhaustion of

				each grant period, the grant recipient shall submit to the director of the

				Office a report on the impact of the education and awareness campaign carried

				out under the grant. Each such report shall include quantitative data to

				demonstrate, with respect to the campaign, the size of the audience reached,

				the impact of the campaign, and the reaction to the campaign from the State or

				local area involved. The director of the Office shall use such impact reports

				in any subsequent determinations with respect to grant awards.

						(c)Report to

				CongressNot later than 90 days after the end of the first and

				each subsequent grant cycle under this section, the director of the Office

				shall submit to the appropriate committees of Congress a report that contains a

				summary of grant awards under subsection (b) and the impact of such grants on

				communities throughout the United States. Information contained in the report

				may be shared among all interested Federal and State entities for use to

				coordinate effective methamphetamine prevention activities.

					(d)DefinitionsIn

				this section:

						(1)Education and

				awareness campaignThe term education and awareness

				campaign means a coordinated effort to reduce methamphetamine use

				through the use of any media, print, radio, television, Internet-based or any

				other mode of communication to convey messages to an audience.

						(2)Grant

				cycleThe term grant cycle means the length of time

				from the date on which a grant is awarded under this section until the date on

				which such grant is expended.

						(3)OfficeThe

				term Office means the Methamphetamine Awareness and Prevention

				Office.

						(e)Authorization

				of appropriationsThere is authorized to be appropriated to carry

				out this section, $25,250,000 for fiscal year 2006. Of the amount appropriated

				for such fiscal year, $250,000 shall be made available for the activities of

				the Office, and $25,000,000 shall be made available for grants under subsection

				(b).

					.

		

